Citation Nr: 0020825	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of poliomyelitis involving the left lower 
extremity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1998 rating 
decision from the Hartford, Connecticut, Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for residuals of poliomyelitis involving the left 
lower extremity.  The veteran perfected a timely appeal to 
that decision.

It should be noted that the issue of entitlement to service 
connection for residuals of an Achilles tendon injury has 
been raised by the appellant.  It is not for consideration at 
this time as it has been fully developed for appellate review 
at this time.  It is referred to the RO for all appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In September 1958, the Board denied service connection 
for residuals of poliomyelitis involving the left lower 
extremity, and that decision is final.

3.  In September 1977, the Board denied the veteran's 
petition to reopen his claim for service connection for 
residuals of poliomyelitis involving the left lower 
extremity, and that decision is final.

4.  Additional evidence received after the September 1977 
Board decision includes information which was of record at 
that time or presents information which is not relevant and 
probative to the issue of entitlement to service connection 
for residuals of poliomyelitis involving the left lower 
extremity, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1977 Board decision denying a petition to 
reopen a claim for service connection for residuals of 
poliomyelitis involving the left lower extremity is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the September 1977 Board 
decision is not and new and material, and the veteran's claim 
for service connection for residuals of poliomyelitis 
involving the left lower extremity is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.156, 
20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such a determination requires a 
finding of a current disability, which is related to an 
injury or disease, incurred in service. Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 C.F.R. § 3.306(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The evidence of record at the time of the September 1977 
Board decision, which denied the veteran's petition to reopen 
a claim for service connection for residuals of poliomyelitis 
involving the left lower extremity, may be briefly 
summarized.  The service medical records contain a clinical 
record dated in December 1955 which is to the effect that the 
veteran felt that his poliomyelitis tendon condition had been 
aggravated by military service.  A physical evaluation was 
conducted preparatory to discharge in January 1956.  This 
evaluation report showed that the veteran had an illness at 
age 11 with weakness in the left leg.  No definite diagnosis 
was made.  The final diagnosis was myelopathic atrophy, 
nonprogressive, involving all the muscles of the left thigh, 
calf and hip.  It was noted that the history was compatible 
with poliomyelitis at age eleven.  It was medically 
determined that this condition existed prior to service, and 
was not aggravated thereby.  The veteran was discharged on a 
Certificate of Disability.

A report of examination for separation purposes performed in 
January included reference to poliomyelitis at age 11 with 
residual of shortening and atrophy of the left leg.

The veteran underwent a Department of Veterans Affairs (VA) 
general medical examination in May 1958.  The diagnosis was 
aggravation of residuals of polio claimed by the veteran, 
symptomatic.

The September 1958 Board denial of service connection for 
residuals of poliomyelitis involving the left lower extremity 
was based on findings to the effect that the evidence of 
record clearly and unmistakably showed that the veteran had 
poliomyelitis prior to service with residual weakness and 
atrophy of the left lower extremity; that the recorded 
symptoms during service were manifestations of a preservice 
condition and did not reflect increase or aggravation; and 
that a superimposed disease or injury was not shown.  The 
September 1958 Board decision is final.  38 U.S.C.A. § 7104.

The veteran reopened his claim in 1975 submitting a report 
from a private physician and, thereafter there has been 
received medical information pertaining to treatment in 
recent years, many years after military service ended.  These 
records included medical treatment in April 1975 for 
residuals of poliomyelitis, especially involving the left 
lower extremity.

A VA general medical examination was conducted in July 1976.  
The examiner noted that there was mild to moderate disability 
secondary to old residual poliomyelitis.  The diagnoses 
included status post residuals from poliomyelitis of the left 
leg.

The veteran offered medical information with regard to his 
physical retirement from employment in 1976.  Additionally, 
statements from his mother, wife, and associates were 
received in March 1977.  The veteran's mother described the 
circumstances of a disease when the veteran was 11 years old 
which now was identified as poliomyelitis.  The veteran told 
how he returned to his previous employment after military 
service and it seemed that his leg and foot had worsened.  A 
fellow serviceman described the difficulties, which the 
veteran had during military training.  The statement reflects 
that the veteran lost a lot of time from work during service 
because of his legs and feet.

The veteran and his accredited representative appeared before 
personal hearings conducted in October 1976 and March 1977.  
The veteran presented his contentions in detail, describing 
the symptoms of his poliomyelitis.

The September 1977 Board decision denying a petition to 
reopen a claim for service connection for residuals of 
poliomyelitis involving the left lower extremity was based on 
findings to the effect that the preexisting residuals of 
poliomyelitis involving the left lower extremity were not 
aggravated by military service; that the denial of service 
connection for residuals of poliomyelitis involving the left 
lower extremity by the Board in September 1958 became final; 
and that a new factual basis had not been established with 
regard to service connection for residuals of poliomyelitis 
involving the left lower extremity.

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand.  Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the September 1977 Board 
decision includes a private medical statement dated in May 
1956, the reports of VA examinations dated in March 1982 and 
April 1982, a statement from L. St. Jarre dated in July 1999, 
and sworn testimony provided by the veteran at a RO hearing 
in August 1999.

The medical statement from T. Luby, M.D., dated in May 1956, 
discussed the veteran's Achilles tendon injury.

The report of a VA general examination conducted in March 
1982 included diagnoses of status post poliomyelitis 
involving the left lower.

A statement from L. St. Jarre dated in July 1999 stated that 
he knew the veteran prior to service and that they joined the 
military and served together.  He discussed the veteran's 
left heel injury.

At his hearing before a RO hearing officer in August 1999, 
the veteran described his heel cord injury and the problems 
he had with it in service.  It was specified that it was not 
claimed to be a residual of poliomyelitis involving the left 
lower extremity.  

Although the aforementioned evidence is new in that it was 
not of record when the Board decided the claim in September 
1977, it is not material because it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The medical evidence pertains to treatment after service.  In 
essence, it shows that residuals of poliomyelitis involving 
the left lower extremity were present, a fact already 
established previously.  The medical evidence contains 
nothing, which would show that the veteran's preexisting 
residuals of poliomyelitis involving the left lower extremity 
increased in severity as a result of his active service.  
Additionally, there is no competent evidence of trauma, 
structural changes, or other superimposed pathology 
documenting aggravation of the residuals of poliomyelitis 
involving the left lower extremity during service.  The 
veteran's testimony is also not material to the 
consideration.  He conceded that he had an illness at age 11 
with weakness in the left leg, similar to symptoms of 
poliomyelitis, which establishes the preservice existence of 
the disorder.  However, the fact remains that the condition 
preexisted service, a fact previously established.  His 
testimony essentially repeats facts, which have already been 
established.  In order to reopen his claim, the veteran must 
submit competent evidence that his preexisting residuals of 
poliomyelitis involving the left lower extremity were 
aggravated in service.

In light of the foregoing, the Board finds that new and 
material evidence associated with the veteran's claim of 
service connection for residuals of poliomyelitis involving 
the left lower extremity has not been submitted.  Thus, the 
Board determination of September 1977 remains final and no 
additional consideration is warranted.  Barnett v. Brown, 83 
F.3rd 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The veteran's appeal is denied.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.





ORDER

The claim for service connection for residuals of Achilles 
tendon injury and poliomyelitis involving the left lower 
extremity is not reopened and the appeal is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

